DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 Claim Objections
Claims 1 and 6-7 is objected to because of the following informalities:  
In reference to claim 1, it is suggested to amend “the equation” recited in line 4 to “an equation”, in order to ensure proper antecedent basis in the claim language. Appropriate correction is required.
In reference to claim 6, after “C” and before “represented” in line 2 delete “.” and insert “,”; similarly, after “C” and before “represented” in line 3 delete “.” and insert “,”.  Further, it is suggested to amend “the equation” recited in lines 3-4 to “an equation”, in order to ensure proper antecedent basis in the claim language. Appropriate correction is required.

In reference to claim 7, after “C” and before “represented” in line 2 delete “.” and insert “,”; similarly, after “C” and before “represented” in line 3 delete “.” and insert “,”.  Further, it is suggested to amend “the equation” recited in line 3 to “an equation”, in order to ensure proper antecedent basis in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (US 2013/0156558) (Barnett) in view of Robertson, JR. et al. (US 2012/0099975) (Robertson), Fatigue and Fracture Properties of Titanium Alloys and Durocher et al. (US 2013/0224012) (Durocher) and further in view of evidence by Martensitic Stainless Steels.
The examiner has provided the non-patent literature documents, Martensitic Stainless Steels and Fatigue and Fracture Properties of Titanium Alloys with the Office Action mailed 07/23/2020. The citation of prior art refers to the provided documents.
In reference to claims 1 and 6-7, Barnett teaches an annular gas turbine engine case ([0002]) (corresponding to an annular turbine engine component; the annular turbine engine component is an annular engine case). 
Barnett further teaches the case includes a rear flange portion, a central flowformed section and a front flange portion ([0017]). The rear flange portion and front flange potion are joined by welds to the central flowformed section, the central flowformed section has a conical shape and is a ferritic/martensitic stainless steel SS410 ([0017]) (corresponding to a metallic annular portion; the metallic annular portion has a conical structure).
corresponding to an annular base). Barnett further teaches addition elements such as a boss are made separately and added to the flowformed shell ([0027]) (corresponding the metallic annular portion has to at least one boss formed on a surface)
Barnett does not explicitly teach (1) the rear flange portion is a forged material having a yield strength X or the central flowformed section is a material having a yield strength Y and satisfying the equation Y≤0.87X or (2) the at least one boss having an outer flange and an inner flange, as presently claimed. However, Barnett discloses the central section of the case is stainless steel SS410 ([0017]; [0019]).
With respect to (1), Robertson teaches a composite fan containment case for a gas turbine engine including a mount ring that at least partially supports the containment case and the gas turbine engine ([0001]). The case has a generally cylindrical geometry and the mount ring fits over the outer surface of the case ([0015]). The mount ring is a forged ring of titanium material ([0015]; [0025]) (corresponding to a forged annular based formed of a forged material). Robertson further teaches the containment case provides for the formation of a fan containment case with an integral mount ring that provides the connection between the engine core and the engine mount ([0031]).
Robertson does not explicitly teach the yield strength of the forged titanium material.
Fatigue and Fracture Properties of Titanium Alloys teaches the most important titanium alloy is Ti-6A1-4V, which has found application for a wide variety of aerospace components and fracture-critical parts (p. 830). Ti-6A1-4V is lightweight and has strength-toughness combinations between those of steel and aluminum alloys (p. 830). Fatigue and Fracture Properties of Titanium Alloys further teaches under forging conditions Ti-6A1-4V has a tensile 
In light of the disclosure of Fatigue and Fracture Properties of Titanium Alloys, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the presently claimed invention to use Ti-6A1-4V as the titanium material of the mount ring of Robertson, in order to provide a titanium material that is applicable for fracture-critical parts and is lightweight while having strength-toughness combinations between those of steel and aluminum alloys.
In light of the motivation of Robertson in view of Fatigue and Fracture Properties of Titanium Alloys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the rear flange portion machined from a ring to be the forged ring of titanium material disclosed in Robertson in view of Fatigue and Fracture Properties of Titanium Alloys, in order to an integral rear flange portion that can provide connection between parts of the turbine engine.
Given that Barnett in view of Robertson and Fatigue and Fracture Properties of Titanium Alloys teaches an annular gas turbine case comprising a conically shaped central section of stainless steel SS410 (Barnett, [0017]; [0019]) and a rear flange portion joined to the central section being a forged ring of titanium material, taken in view of evidence by Martensitic Stainless Steels, which discloses the mechanical properties of stainless steel 410 in Table 4.4 it is clear that the yield strength, ultimate tensile strength and elongation of the central section will be 275-620 MPa, 485-825 MPa and 12-20%, respectively.
The rear flange portion has a yield strength between 710-903 MPa, tensile strength between 875-971 MPa and elongation between 12-16% (Fatigue and Fracture Properties of 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Alternatively, given that Barnett in view of Robertson and Fatigue and Fracture Properties of Titanium Alloys teaches the annular gas turbine engine case comprising a conically shaped central section of a stainless steel and a forged annular mount ring joined to the central section being substantially identical to the presently claimed forged annular base and metallic annular portion in structure and material, it is clear the central section of a stainless steel material would intrinsically have a yield strength, ultimate tensile strength at 600°C and elongation at 600°C satisfying the presently claimed equations.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
With respect to (2), Durocher teaches a gas turbine engine case having a metallic composite boss mounted thereto (Abstract). Durocher further teaches the boss have an corresponding to the at least one boss having an outer flange). Fig. 6, provided below, teaches the boss includes mounting holes 54 having inner flanges and the holes allow for connection with equipment to be mounted to the engine case ([0023]) (corresponding to an inner flange).
In light of the motivation of Durocher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the boss of Barnett, to be the boss disclosed by Durocher, in order to provide a boss ensuring proper connection between parts and equipment, and thereby arriving at the presently claimed invention.
Given that the boss of Barnett in view of Robertson, Fatigue and Fracture Properties of Titanium Alloys and Durocher are made separately and added by brazing to the flowformed shell (Barrett, [0027]), wherein the flange part 34 is on the flowformed shell, it is clear the flange part forms an annular step portion extending outwardly from the flowformed shell (corresponding to an annular step portion extending outwardly from the surface).

    PNG
    media_image1.png
    452
    871
    media_image1.png
    Greyscale

In reference to claims 3 and 4, Barnett in view of Robertson, Fatigue and Fracture Properties of Titanium Alloys and Durocher teaches the limitations of claim 1, as discussed above. Barnett teaches the rear flange portion is machined from a ring ([0018]) (corresponding to the forged annular base is an annular ring; the annular ring comprises a first flange portion).
In reference to claim 5, Barnett in view of Robertson, Fatigue and Fracture Properties of Titanium Alloys and Durocher teaches the limitations of claim 4, as discussed above. Barnett further teaches a front flange portion is joined to the central flowformed section ([0017]) (corresponding to the metallic annular portion comprises a second flange portion).

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over McGinnis et al. (US 2016/0146052) (McGinnis) taken in view of evidence by Table II: Tensile Properties of Friction Stir Processed Alloy 718 and Properties of Nickel Alloys, and further in view of Lebegue et al. (US 2012/0006031) (Lebegue).
	The examiner has provided the non-patent literature documents Table II: Tensile Properties of Friction Stir Processed Alloy 718 and Properties of Nickel Alloys. The citation of prior art refers to the provided document.
In reference to claim 1 and 6-7, McGinnis teaches a gas turbine engine and, more particularly, a case therefore ([0002]; FIG. 7) (corresponding to an annular turbine engine component; the annular turbine engine component is an annular turbine engine case). The case assembly for a gas turbine engine includes an outer mid-turbine frame (MTF) ([0005]; [0047]).
McGinnis further teaches the outer MTF case 80 is manufactured in a multiple of sections, including a forged forward case section 120, an forced aft section 122 and a cast case section 124 that is welded therebetween ([0047]) (corresponding to a forged annular base formed of a forged material; and a metallic annular portion joined with the forged annular base). FIG. 5, provided below, teaches the forward case section 120 and cast case section 124 (i.e., metallic annular portion) has a conical structure (corresponding to the metallic annular portion has a conical structure).
McGinnis further teaches the cast case section includes an age-hardened Inconel such as 718 that is of a lower strength that that of the forged aft case section which is also manufactured of 718 ([0055]). The cast case section has a yield strength from 627-875 MPa, an ultimate tensile strength from 655-999 MPa and an elongation from 2-4% as evidence by Table II: Tensile Properties of Friction Stir Processed Alloy 718 which discloses the yield strength, ultimate tensile strength and elongation of cast alloy 718 as set forth above. The forged aft case section has a yield strength ≥1030 MPa, ultimate tensile strength ≥1280 MPa and an elongation of ≥12%, as evidence by Properties of Nickel Alloys which discloses the yield strength, ultimate tensile strength and elongation of forged, solution and precipitation treated Inconel 718 as set forth above.
It is clear that a yield strength of the cast case section is less than 0.87 times a yield strength of the forged aft case section (i.e., 0.87*1030 MPa = 896.1 MPa; 627-875 MPa < 896 MPa), an ultimate tensile strength of the cast case section is less than 0.5 times a ultimate tensile strength of the forged aft case section (i.e., 0.85*1280 MPa =1088 MPa; 655-999 MPa < 1088 MPa) and an elongation of the cast case section is less than 0.87 times an elongation of the forged aft case section (i.e., 0.87*12%=10.44%; 2-4% < 10%) (corresponding to a forged annular base having a yield strength X; a metallic annular portion having yield strength Y and satisfying the equation Y≤0.87X;  the forged annular base has an ultimate tensile strength at 600ºC re[resented by X, and the metallic annular portion has an ultimate tensile strength at 600ºC represented by C, wherein the equation C≤0.85X is satisfied; the forged annular base has an elongation at 600ºC represented by F, and the metallic annular portion has an elongation at 600ºC represented by T, wherein the equation T≤0.82F is satisfied).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Alternatively, given that McGinnis teaches the cast case section and forged aft case section being substantially identical to the presently claimed forged annular base and metallic annular portion in structure and material, it is clear the central section of a stainless steel material would inherently have a yield strength, ultimate tensile strength at 600°C and elongation at 600°C satisfying the presently claimed equations.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
McGinnis further teaches the cast case section forms a multiple of features such as raised bosses ([0020]; [0052]) (corresponding to the metallic annular portion has at least one boss formed on a surface). 
McGinnis does not explicitly teach at least one of the multiple bosses has an outer flange, an inner flange and an annular step portion extending outwardly from a surface of the cast case section, as presently claimed. 
corresponding to an inner flange), inwardly facing retaining ring groove, the boss fixed within an opening in the transition piece; an orifice plate having a bottom surface that is adapted to be received on the annular seat; and a retaining ring located in the retaining ring groove and at least partially engaged with the orifice plate ([0004]).
Lebegue further teaches the boss includes an upper chamfer which joins to a radially inwardly tapered annular surface that joins to an annular radiused corner from which an upstanding cylindrical wall extends upwardly terminating at an annular flat top surface ([0016]) (corresponding to an outer flange; an annular step portion extending outwardly from the surface). The boss is welded in place to facilitate the tuning process ([0014]). The chamfers on the outside periphery of the boss, or alternatively, on the edges of the holes in the transition piece, facilitate the use of full penetration welds to fix the boss to the transition piece; in this case, the thickness of the base portion of the boss would exceed the thickness of the transition piece; this is helpful in that the transition piece is formed of a complex shape, and the thicker boss may be machined after welding to blend smoothly with the transition piece’s surface, leaving no “sunken” edges that could give rise to unwanted stresses ([0020]).
In light of the motivation of Lebegue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify at least one of the multiple bosses of McGinnis to be the boss of Lebegue, in order to provide a boss having a structure that does not give rise to unwanted stresses when on the cast case section, and thereby arriving at the presently claimed invention.

    PNG
    media_image2.png
    556
    1039
    media_image2.png
    Greyscale
 In reference to claims 3-5, McGinnis in view of Lebegue teaches the limitations of claim 1, as discussed above. McGinnis further teaches the forged aft case section includes an aft flange ([0013]) (corresponding to the forged annular ring comprises a first flange portion). The forward case section includes a forward flange ([0011]) (corresponding to the metallic annular portion comprises a second flange portion). FIGS. 5 and 7 teach the aft case section is an annular ring (corresponding to the forged annular base is an annular ring).
Response to Arguments
Applicant primarily argues:
“Durocher fails to teach or fairly suggest ‘the at least one boss having…an annular step portion extending outwardly from the surface’ as recited in claim 1. Specifically, to the extent that Durocher teaches a boss including an inner flange and an outer flange as suggested by the Office, the MIM part 32 of Durocher does not include an annular step portion as claimed.”
Remarks, p. 8
The examiner respectfully traverses as follows:

	Therefore, it is the examiner position, absent evidence to the contrary, Barrett in view of Robertson, Fatigue and Fracture Properties of Titanium Alloys and Durocher meets the presently claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/MARY I OMORI/Examiner, Art Unit 1784